MACK, Circuit judge.
The facts in this case differ but little from those in C., R. I. & P. Ry. Co. v. United States (No. 2228) 226 Fed. 27, - C. C. A. -, just decided, and are practically identical with those in United States v. Houston, B. & T. Ry. Co., 205 Fed. 344, 125 C. C. A. 481 (C. C. A., 5th Circuit). The employes in question arc towermeo, whose principal duty is to operate the levers. The communications by telephone were concededly orders pertaining to train movements, though not technically train orders.
For the reasons stated in C., R. I. & P. Ry. Co. v. U. S., the judgment is affirmed.